Citation Nr: 1118189	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for generalized skin rash.

3.  Entitlement to service connection for gout and generalized arthritis.

4.  Entitlement to service connection for left knee arthritis, to include as secondary to service-connected disability.

5.  Entitlement to a rating in excess of 10 percent for right knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2005 rating decision of the VA Regional Office (RO) in Nashville, Tennessee that granted service connection for degenerative joint disease of the right knee, evaluated as 10 percent disabling effective from August 19, 2003.  The appellant appeals for a higher initial disability rating.  

In a rating December 2005 rating determination, service connection was denied for bronchitis, psychogenic weakness and dysthymia, hand and chest rash, bilateral tinea pedis, migraine headaches, and gout and degenerative arthritis of the left knee and hands.  The Veteran filed a timely appeal.  

The appellant was afforded hearings at the RO in September 2006 and in December 2007 before the undersigned Veterans Law Judge sitting at Nashville, Tennessee.  The transcripts are of record.  The case was remanded for further development in April 2008.  

By Board decision in November 2009, service connection for psychogenic weakness and dysthymia and bilateral tinea pedis was denied.  These matters are no longer for appellate consideration.  The remaining issues on appeal were remanded for further development.  Service connection for migraine headaches was granted in February 2011.  This is considered the full grant of this benefit sought on appeal and it is no longer for appellate consideration.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty to assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

Review of the record discloses that on most recent VA examinations in May and September 2010, the examiners referred to VA outpatient clinical records dating from 2007 to 2010 indicating that the Veteran received treatment for the claimed disorders on appeal.  Such clinical data are noted to have been considered in rendering their opinions on the issues at hand, but are not record.  The Board observes that the most recent VA outpatient records date through March 14, 2007 and that he was treated for the claimed disorders in VA outpatient records dating from 2003.  Given that VA is on notice that records it is considered to have constructive possession of are outstanding, and that this clinical evidence could be relevant to consideration of the claims on appeal, the Board is compelled to remand the claims to retrieve such VA records. See Bell v. Derwinski, 2 Vet. App. 611 (1992); cf. Moore v. Shinseki, 555 F.3d 1369, 1373-74 (2009) (the Veteran's entire medical history must be considered in adjudicating a claim).  Therefore, VA outpatient records dating from March 15, 2007 should be requested and associated with the claims folder.

Additionally, the Board observes that when the case was remanded in November 2011, it was requested that an opinion be provided on examination as to whether arthritis of the left knee was secondary to right knee arthritis.  The Board observes, however, that on special VA right knee examination in May 2010, the examiner did not address this question.  Although, a VA nurse practitioner in May 2010 did respond to this matter to some extent, the opinion is generalized, vague, and speculative, and is therefore flawed.  The examiner did not refer to the left knee.  The Board notes that service treatment records reflect that the Veteran was treated for left knee complaints in June 1977, and indicated in December 2005 that he desired service connection for degenerative changes of the left knee.  VA outpatient clinical records dating from 2004 show intermittent treatment for left knee complaints, including effusion, in March 2006.  The record reflects that the appellant has not been afforded a VA examination in this regard.  The Board therefore concludes that a remand is necessary for a VA examination and opinion. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold is low when considering whether there is an indication that a disability or persistent or recurring symptoms of a disability may be associated with the Veteran's service).  Under the circumstances, the Veteran should be scheduled for VA examination, to include a more definitive opinion as whether a left knee disorder is related to service, to include on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

1.  Retrieve VA clinical records dating from March 15, 2007 and associate them with the claims folder.  

2.  Schedule the Veteran for a VA examination by an appropriate VA examiner to determine whether a left knee disability is related to service or service-connected right knee arthritis.  The claims folder must be made available to the examiner and clinical findings should be reported in detail.

The examiner should state specifically whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that a left knee disorder is related to service, or is proximately due to or the result of service-connected right knee arthritis (See 38 C.F.R. § 3.310(a) (2010)), or has been made chronically worse by service-connected right knee arthritis. See Allen v. Brown; 7 Vet. App. 439 (1995). 

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, the appellant and representative are to be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

